 

Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND AMONG

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

AND

 

INTERNATIONAL SEAWAYS, INC.

 

DATED AS OF NOVEMBER 30, 2016

 

-i-

 

 

Table of Contents

 

    Page   Article I   DEFINITIONS   Section 1.01. Definitions 2       Section
1.02. Interpretation 7       Article II   GENERAL PRINCIPLES FOR ALLOCATION OF
LIABILITIES       Section 2.01. General Principles 7       Section 2.02. Service
Credit 8       Section 2.03. Benefit Plans 8       Section 2.04. Individual
Agreements 9       Section 2.05. [RESERVED] 10       Section 2.06. Non-U.S.
Regulatory Compliance 10       Article III   ASSIGNMENT OF EMPLOYEES      
Section 3.01. Active Employees 10       Section 3.02. No-Hire and
Nonsolicitation 11       Article IV   Equity, Bonus, and Executive Compensation
      Section 4.01. Generally 12       Section 4.02. Equity Awards 12      
Section 4.03. Bonus Plans 14       Section 4.04. Director Compensation 15      
Section 4.05. Retention Awards 15       Article V   QUALIFIED RETIREMENT PLANS  
    Section 5.01. OSG U.S. Retirement Plans 15       Section 5.02. INSW Retained
Retirement Plans 15       Section 5.03. OSG Retained Retirement Plans 15

 

-ii-

 

 

Table of Contents

 

    Page       Section 5.04. INSW Savings Plan 15       Section 5.05. INSW UK
Pension Plan 16       Article VI   NONQUALIFIED DEFERRED COMPENSATION PLANS    
  Section 6.01. INSW SERP 16       Section 6.02. Participation; Distributions 17
      Article VII   WELFARE BENEFIT PLANS       Section 7.01. Welfare Plans 17  
    Section 7.02. COBRA and HIPAA 18       Section 7.03. Vacation, Holidays and
Leaves of Absence 18       Section 7.04. Severance and Unemployment Compensation
18       Section 7.05. Workers’ Compensation 19       Section 7.06. Insurance
Contracts 19       Section 7.07. Third-Party Vendors 19       Article VIII  
NON-U.S   Article IX   MISCELLANEOUS   Section 9.01. Employee Records 19      
Section 9.02. Preservation of Rights to Amend 20       Section 9.03. Fiduciary
Matters 20       Section 9.04. Further Assurances 20       Section 9.05.
Counterparts; Entire Agreement; Corporate Power. 20       Section 9.06.
Governing Law 21       Section 9.07. Assignability 21       Section 9.08.
Third-Party Beneficiaries 21       Section 9.09. Notices 22       Section 9.10.
Severability 22

 

-iii-

 

 

Table of Contents

 

    Page       Section 9.11. Force Majeure 22       Section 9.12. No Set-Off 22
      Section 9.13. Headings 23       Section 9.14. Survival of Covenants 23    
  Section 9.15. Waivers of Default 23       Section 9.16. Dispute Resolution 23
      Section 9.17. Specific Performance 23       Section 9.18. Amendments 23  
    Section 9.19. Interpretation 23       Section 9.20. Mutual Drafting 23

 

-iv-

 

 

Schedules       Schedule 1.01 Retained Retirement Plans

 

 -1- 

 

 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT, dated as of November 30, 2016 (this
“Agreement”), is by and between Overseas Shipholding Group, Inc., a Delaware
corporation (“OSG”), and International Seaways, Inc. (f/k/a OSG International,
Inc.), a Republic of the Marshall Islands corporation (“INSW”). Capitalized
terms used in this Agreement but not otherwise defined herein shall have the
meanings set forth in Article I or ascribed to them in the Separation and
Distribution Agreement (as defined below).

 

RECITALS:

 

WHEREAS, the board of directors of OSG (the “OSG Board”) has determined that it
is in the best interests of OSG and its stockholders to create a new publicly
traded company that will operate the INSW Business;

 

WHEREAS, in furtherance of the foregoing, the OSG Board has determined that it
is appropriate and desirable to separate the INSW Business from the OSG Business
(the “Separation”) and, at or following the Separation, make a distribution, on
a pro rata basis, to holders of OSG Common Stock on the Record Date of all the
outstanding INSW Stock (the “Distribution”);

 

WHEREAS, in order to effectuate the Separation and the Distribution, OSG and
INSW have entered into that certain Separation and Distribution Agreement, dated
as of November 30, 2016 (the “Separation and Distribution Agreement”); and

 

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation, and benefit matters.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01.         Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below.

 

“Adjusted OSG Awards” shall mean, collectively, Adjusted OSG Options, Adjusted
OSG Restricted Stock Units and Adjusted OSG Performance Based Units.

 

“Adjusted OSG Option” shall mean an OSG Option, adjusted as of the Effective
Time in accordance with Section 4.02(a).

 

“Adjusted OSG Performance Based Unit” shall mean an OSG Performance Based Unit,
adjusted as of the Effective Time in accordance with Section 4.02(b).

 

Adjusted OSG Restricted Stock Unit” shall mean an OSG Restricted Stock Unit,
adjusted as of the Effective Time in accordance with Section 4.02(c).

 

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.18.

 

“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

 -2- 

 

 

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment, or arrangement providing for benefits, perquisites, or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
thrift plans, supplemental pension plans, and welfare plans, and contracts,
agreements, policies, practices, programs, plans, trusts, commitments, and
arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel, life, accidental
death and dismemberment, disability insurance, tuition reimbursement, travel
reimbursement, vacation, sick, personal or bereavement days, leaves of absences,
and holidays; provided, however, the term “Benefit Plan” does not include any
government-sponsored benefits, such as workers’ compensation, unemployment, or
any similar plans, programs, or policies.

 

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

 

“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Delayed Transfer Date” shall have the meaning set forth in Section 3.01(a)(ii).

 

“Delayed Transfer Employees” shall have the meaning set forth in
Section 3.01(a)(ii).

 

“Delayed Transfer Period” shall have the meaning set forth in
Section 3.01(a)(ii).

 

“Distribution” shall have the meaning set forth in the recitals to this
Agreement.

 

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Effective Time” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Employee” shall mean any OSG Group Employee or INSW Group Employee.

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“FICA” shall have the meaning set forth in Section 3.01(e).

 

“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Former Employees” shall mean Former OSG Group Employees and Former INSW Group
Employees.

 

“Former INSW Group Employee” shall mean any individual who is a former employee
of OSG or any of its former Subsidiaries as of the Effective Time, as agreed by
the Parties.

 

“Former OSG Group Employee” shall mean any individual who is a former employee
of the OSG Group as of the Effective Time and who is not a Former INSW Group
Employee.

 

“FUTA” shall have the meaning set forth in Section 3.01(e).

 

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

 

“Individual Agreement” shall mean any individual (a) employment contract,
(b) retention, severance, or change of control agreement, (c) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes, and living standards in the host country), or (d) other agreement
containing restrictive covenants (including confidentiality, noncompetition, and

 

 -3- 

 

 

nonsolicitation provisions) between a member of the OSG Group and a INSW Group
Employee, as in effect immediately prior to the Effective Time.

 

“INSW” shall have the meaning set forth in the preamble to this Agreement.

 

“INSW Awards” shall mean, collectively, INSW Options, INSW Restricted Stock
Units, and INSW Performance Based Units.

 

“INSW Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained, or contributed to by a member of the INSW Group as of or after the
Effective Time.

 

“INSW Board” shall mean the Board of Directors of INSW.

 

“INSW Bonus Plans” shall mean any annual or short-term incentive compensation
plan, program, or policy sponsored or maintained by INSW immediately following
the Effective Time.

 

“INSW Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“INSW Delayed Transfer Employees” shall have the meaning set forth in
Section 3.01(a)(ii).

 

“INSW Equity Plan” shall mean the INSW Management Incentive Compensation Plan
and the INSW Non-Employee Director Incentive Compensation Plan.

 

“INSW Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“INSW Group Employees” shall have the meaning set forth in Section 3.01(a)(i).

 

“INSW HSA” shall have the meaning set forth in Section 7.01(c).

 

“INSW Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“INSW Nonqualified Plan” shall mean the INSW SERP.

 

“INSW Option” shall mean any stock options granted pursuant to the INSW Equity
Plan in accordance with Section 4.02(a).

 

“INSW Performance Based Unit” shall mean a performance based unit granted
pursuant to the INSW Equity Plan in accordance with Section 4.02(b).

 

“INSW Price Ratio” shall mean the quotient obtained by dividing the INSW Stock
Value by the OSG Pre-Distribution Stock Value.

 

“INSW Restricted Stock Unit” shall have the meaning set forth in Section
4.02(c)(ii).

 

“INSW Retained Retirement Plans” shall mean the plans set forth in
Schedule 1.01.

 

“INSW Savings Plan” shall mean the Engage PEO Retirement Savings Plan, The S2 HR
Group, LLC.

 

“INSW Spin Option” shall have the meaning set forth in Section 4.02(a).

 

“INSW Stock” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“INSW Stock Ratio” shall mean the quotient obtained by dividing the OSG
Pre-Distribution Stock Value by the INSW Stock Value.

 

“INSW Stock Value” shall mean the volume weighted average per share price of
INSW common stock on the NYSE during regular trading hours for the 20 Trading
Days following the Distribution Date.

 

 -4- 

 

 

“INSW Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained, or contributed to by any member of the INSW Group for the benefit of
INSW Group Employees and Former INSW Group Employees.

 

“IRS” shall mean the Internal Revenue Service.

 

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“NYSE” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“OSG” shall have the meaning set forth in the preamble to this Agreement.

 

“OSG Awards” shall mean, collectively, OSG Options, OSG Performance Based Units
and OSG Restricted Stock Units.

 

“OSG Benefit Plan” shall mean any Benefit Plan established, sponsored, or
maintained by OSG or any of its Subsidiaries immediately prior to the Effective
Time, excluding any INSW Benefit Plan.

 

“OSG Board” shall have the meaning set forth in the recitals to this Agreement.

 

“OSG Bonus Plans” shall mean any annual or short-term incentive compensation
plan, program, or policy sponsored or maintained by OSG immediately prior to the
Effective Time, including the OSG Annual Incentive Plan.

 

“OSG Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“OSG Common Stock” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“OSG Compensation Committee” shall mean the Compensation Committee of the OSG
Board.

 

“OSG Equity Plan” shall mean any of the OSG Management Incentive Compensation
Plan and OSG Non-Employee Director Incentive Compensation Plan.

 

“OSG Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“OSG Group Employees” shall have the meaning set forth in Section 3.01(a)(i).

 

“OSG HSA” shall have the meaning set forth in Section 7.01(c).

 

“OSG Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“OSG Multiemployer Plans” shall mean the American Maritime Officers Pension
Plan, the Seafarers Pension Plan and the Marine Engineers’ Beneficial
Association Defined Benefit Pension Plan.

 

“OSG Nonqualified Plan” shall mean the OSG Supplemental Executive Retirement
Plan.

 

“OSG Option” shall mean an option to purchase OSG Common Stock granted pursuant
to an OSG Equity Plan that is outstanding as of immediately prior to the
Effective Time.

 

“OSG Performance Based Unit” shall mean a performance based unit granted
pursuant to an OSG Equity Plan that is outstanding as of immediately prior to
the Effective Time.

 

“OSG Post-Distribution Stock Value” shall mean the volume weighted average per
share price on the NYSE during regular trading hours of OSG Common Stock for the
20 Trading Days following the Distribution Date.

 

 -5- 

 

 

“OSG Pre-Distribution Stock Value” shall mean the volume weighted average per
share price of OSG Common Stock, trading regular way with due bills on the NYSE
during regular trading hours for, if the Distribution Date is on a Trading Day,
the 20 Trading Days ending on the Distribution Date or, if the Distribution Date
is not on a Trading Day, the 20 Trading Days ending on the last Trading Day
prior to the Distribution Date.

 

“OSG Price Ratio” shall mean the quotient obtained by dividing the OSG
Post-Distribution Stock Value by the OSG Pre-Distribution Stock Value.

 

“OSG Restricted Stock Award” shall mean a restricted stock award granted
pursuant to an OSG Equity Plan that is outstanding as of immediately prior to
the Effective Time and held by an OSG Group non-employee director or employee.

 

“OSG Restricted Stock Unit” shall mean a restricted stock unit granted pursuant
to an OSG Equity Plan that is outstanding as of immediately prior to the
Effective Time.

 

“OSG Retained Retirement Plans” shall mean the plans set forth in Schedule 1.01.

 

“OSG Savings Plan” shall mean the OSG Employee Savings Plan.

 

“OSG Stock Ratio” shall mean the quotient obtained by dividing the OSG
Pre-Distribution Stock Value by the OSG Post-Distribution Stock Value.

 

“OSG U.K. Pension Plan” shall mean the OSG Ship Management UK Ltd. Retirement
Benefits Plan.

 

“OSG U.S. Retirement Plans” shall mean the Maritrans Inc. Defined Benefit
Retirement Plan and the OSG Multiemployer Plans.

 

“OSG Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained, or contributed to by OSG or any of its Subsidiaries for the benefit
of Employees or Former Employees, but excluding any INSW Welfare Plan.

 

“Party” shall mean a party to this Agreement.

 

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Providing Party” shall have the meaning set forth in Section 2.02(b).

 

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Requesting Party” shall have the meaning set forth in Section 2.02(b).

 

“Restricted Period” shall have the meaning set forth in Section 3.02(a).

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

 

“Separation” shall have the meaning set forth in the recitals to this Agreement.

 

“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.

 

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

 

“Trading Day” shall mean any day on which the NYSE is open for the buying and
selling of securities.

 

“Transfer Effective Time” shall mean 12:00 AM, New York City time, on November
30, 2016.

 

“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(d).

 

 -6- 

 

 

“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.

 

“U.S.” shall mean the United States of America.

 

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse, and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts, or cashable credits.

 

Section 1.02.         Interpretation. Section 10.16 of the Separation and
Distribution Agreement is hereby incorporated by reference.

 

Article II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01.         General Principles.

 

(a)          Acceptance and Assumption of INSW Liabilities. On or prior to the
Transfer Effective Time, but in any case prior to the Effective Time, except as
expressly set forth herein or as otherwise agreed by the Parties in accordance
with the terms hereof, INSW and the applicable INSW designees shall accept,
assume, and agree to faithfully perform, discharge, and fulfill all of the
Liabilities related to or arising from the INSW Business and the employment or
potential employment of any person, in accordance with their respective terms
(each of which shall be considered a INSW Liability), including with respect to
any Individual Agreement, regardless of when or where such Liabilities arose or
arise, or whether the facts on which they are based occurred prior to or
subsequent to the Transfer Effective Time, regardless of where or against whom
such Liabilities are asserted or determined (including any Liabilities arising
out of claims made by OSG’s or INSW’s respective directors, officers, Employees,
Former Employees, agents, Subsidiaries, or Affiliates against any member of the
OSG Group or the INSW Group) or whether asserted or determined prior to the date
hereof, and regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud, or misrepresentation by any
member of the OSG Group or the INSW Group, or any of their respective directors,
officers, Employees, Former Employees, agents, Subsidiaries, or Affiliates,
including the following:

 

(i)           any and all wages, salaries, incentive compensation (as the same
may be modified by this Agreement), including equity compensation as set forth
in Section 4.02, commissions, bonuses, and any other employee compensation or
benefits payable to or on behalf of any INSW Group Employees and Former INSW
Group Employees after the Transfer Effective Time, without regard to when such
wages, salaries, incentive compensation, commissions, bonuses, or other employee
compensation or benefits are or may have been awarded or earned;

 

(ii)          any and all Liabilities whatsoever with respect to claims made by
or with respect to any INSW Group Employees or Former INSW Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
OSG Group pursuant to this Agreement, the Separation and Distribution Agreement,
or any Ancillary Agreement; and

 

(iii)         any and all Liabilities expressly assumed or retained by any
member of the INSW Group pursuant to this Agreement.

 

(b)          Acceptance and Assumption of OSG Liabilities. On or prior to the
Transfer Effective Time, but in any case prior to the Effective Time, except as
expressly set forth herein or as otherwise agreed by the Parties in accordance
with the terms hereof, OSG and certain members of the OSG Group designated by
OSG shall accept, assume, and agree to faithfully perform, discharge, and
fulfill all of the Liabilities related to or arising from the OSG Business and
the employment or potential employment of any person, in accordance with their
respective terms (each of which shall be considered an OSG Liability),
regardless of when or where such Liabilities arose or arise, or

 

 -7- 

 

 

whether the facts on which they are based occurred prior to or subsequent to the
Transfer Effective Time, regardless of where or against whom such Liabilities
are asserted or determined (including any Liabilities arising out of claims made
by OSG’s or INSW’s respective directors, officers, Employees, Former Employees,
agents, Subsidiaries, or Affiliates against any member of the OSG Group or the
INSW Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud, or misrepresentation by any member of the
OSG Group or the INSW Group, or any of their respective directors, officers,
Employees, Former Employees, agents, Subsidiaries, or Affiliates, including the
following:

 

(i)           any and all wages, salaries, incentive compensation (as the same
may be modified by this Agreement), equity compensation (as the same may be
modified by this Agreement), commissions, bonuses, and any other employee
compensation or benefits payable to or on behalf of any OSG Group Employees and
Former OSG Group Employees after the Transfer Effective Time, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses, or other employee compensation or benefits are or may have
been awarded or earned and equity compensation (as the same may be modified by
this Agreement) granted under the OSG Equity Plans and outstanding as of the
later of the Effective Time and the Transfer Effective Time;

 

(ii)         any and all Liabilities whatsoever with respect to claims made by
or with respect to any OSG Group Employees or Former OSG Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
INSW Group pursuant to this Agreement, the Separation and Distribution
Agreement, or any Ancillary Agreement; and

 

(iii)        any and all Liabilities expressly assumed or retained by any member
of the OSG Group pursuant to this Agreement.

 

(c)          Unaddressed Liabilities. To the extent that this Agreement does not
address particular Liabilities under any Benefit Plan and the Parties later
determine that they should be allocated in connection with the Distribution, the
Parties shall agree in good faith on the allocation, taking into account the
handling of comparable Liabilities under this Agreement.

 

Section 2.02.         Service Credit.

 

(a)          Service for Eligibility, Vesting, and Benefit Purposes. The INSW
Benefit Plans shall, and INSW shall cause each member of the INSW Group to,
recognize each INSW Group Employee’s and each Former INSW Group Employee’s full
service with OSG or any of its Subsidiaries or predecessor entities at or before
the Effective Time, to the same extent that such service was credited by OSG for
similar purposes prior to the Effective Time as if such full service had been
performed for a member of the INSW Group, for purposes of eligibility, vesting,
and determination of level of benefits under any such INSW Benefit Plan.

 

(b)          Evidence of Prior Service. Notwithstanding anything in this
Agreement to the contrary, but subject to Section 3.02 and applicable Law, upon
reasonable request by either Party (the “Requesting Party”), the other Party
(the “Providing Party”) will provide to the Requesting Party copies of any
records available to the Providing Party to document the service, plan
participation, and membership of Former Employees of the Providing Party who are
then Employees of the Requesting Party, and will, upon reasonable request,
cooperate with the Requesting Party to resolve any discrepancies and use its
commercially reasonable efforts to obtain any missing data for purposes of
determining benefit eligibility, participation, vesting, and calculation of
benefits with respect to any such Employee.

 

Section 2.03.         Benefit Plans.

 

(a)          Establishment of Plans. INSW shall, or shall cause an applicable
member of the INSW Group to, adopt Benefit Plans (and related trusts, if
applicable), with terms comparable (or such other standard as is specified in
this Agreement with respect to any particular Benefit Plan) to those of the
corresponding OSG Benefit Plans in which an INSW Group Employee or Former INSW
Group Employee was eligible to participate as of immediately prior to the
Effective Time or such later date as agreed by the Parties; provided, however,
that INSW may limit participation in any such INSW Benefit Plan to INSW Group
Employees and Former INSW Group Employees who participated or were eligible to
participate in the corresponding OSG Benefit Plan immediately prior to the
Transfer Effective Time.

 

 -8- 

 

 

(b)          Information and Operation. OSG shall use its commercially
reasonable efforts to provide INSW with information describing each OSG Benefit
Plan election made by a INSW Group Employee or Former INSW Group Employee that
may have application to INSW Benefit Plans from and after the Transfer Effective
Time, and INSW shall use its commercially reasonable efforts to administer the
INSW Benefit Plans using those elections. Each Party shall, upon reasonable
request, provide the other Party and the other Party’s respective Affiliates,
agents, and vendors all information reasonably necessary to the other Party’s
operation or administration of its Benefit Plans.

 

(c)          No Duplication or Acceleration of Benefits. Notwithstanding
anything to the contrary in this Agreement, the Separation and Distribution
Agreement, or any Ancillary Agreement, no participant in any INSW Benefit Plan
shall receive service credit or benefits to the extent that receipt of such
service credit or benefits would result in duplication of benefits provided to
such participant by the corresponding OSG Benefit Plan, or any other plan,
program, or arrangement sponsored or maintained by a member of the OSG Group.
Furthermore, unless expressly provided for in this Agreement, in the Separation
and Distribution Agreement, or in any Ancillary Agreement, or required by
applicable Law, no provision in this Agreement shall be construed to create any
right to accelerate vesting or entitlements under any compensation or Benefit
Plan, program, or arrangement sponsored or maintained by a member of the OSG
Group or member of the INSW Group on the part of any Employee or Former
Employee.

 

(d)          No Expansion of Participation. Unless otherwise expressly provided
in this Agreement, as otherwise determined or agreed to by OSG and INSW, as
required by applicable Law, or as explicitly set forth in a INSW Benefit Plan or
OSG Benefit Plan, (i) a INSW Group Employee or Former INSW Group Employee shall
be entitled to participate in the INSW Benefit Plans at the Transfer Effective
Time only to the extent that such INSW Group Employee or Former INSW Group
Employee was entitled to participate in the corresponding OSG Benefit Plan as in
effect immediately prior to the Transfer Effective Time (to the extent that such
INSW Group Employee or Former INSW Group Employee does not participate in the
respective INSW Benefit Plan immediately prior to the Transfer Effective Time)
and (ii) an OSG Group Employee or Former OSG Group Employee shall be entitled to
participate in the OSG Benefit Plans at the Transfer Effective Time only to the
extent that such OSG Group Employee or Former OSG Group Employee was entitled to
participate in the OSG Benefit Plan as in effect immediately prior to the
Transfer Effective Time, it being understood that this Agreement does not expand
(a) the number of INSW Group Employees or Former INSW Group Employees entitled
to participate in any INSW Benefit Plan, (b) the number of OSG Group Employees
or Former OSG Group Employees entitled to participate in any OSG Benefit Plan,
or (c) the participation rights of INSW Group Employees or Former INSW Group
Employees in any INSW Benefit Plans beyond the rights of such INSW Group
Employees or Former INSW Group Employees under the corresponding OSG Benefit
Plans.

 

(e)          Transition Services. The Parties acknowledge that the OSG Group or
the INSW Group may provide administrative services for certain of the other
Party’s compensation and benefit programs for a transitional period under the
terms of the Transition Services Agreement. The Parties agree to enter into a
business associate agreement (if required by HIPAA or other applicable health
information privacy Laws) in connection with such Transition Services Agreement.

 

(f)          Beneficiaries. References to OSG Group Employees, Former OSG Group
Employees, INSW Group Employees, Former INSW Group Employees, and nonemployee
directors of either OSG or INSW, shall be deemed to refer to their
beneficiaries, dependents, survivors, and alternate payees, as applicable.

 

Section 2.04.         Individual Agreements.

 

(a)          Assignment by OSG. To the extent necessary in order to effectuate
the intent of this Agreement, OSG shall assign, or cause an applicable member of
the OSG Group to assign, to INSW or another member of the INSW Group, as
designated by INSW, all Individual Agreements, with such assignment to be
effective as of the Transfer Effective Time; provided, however, that to the
extent that assignment of any such Individual Agreement is not permitted by the
terms of such agreement or by applicable Law, effective as of the Transfer
Effective Time, each member of the INSW Group shall be considered to be a
successor to each member of the OSG Group for purposes of, and a third-party
beneficiary with respect to, such Individual Agreement, such that each member of
the INSW Group shall enjoy all of the rights and benefits under such agreement
(including rights and benefits as a third-party

 

 -9- 

 

 

beneficiary), with respect to the business operations of the INSW Group; and
provided, further, that in no event shall OSG be permitted to enforce any
Individual Agreement (including any agreement containing noncompetition or
nonsolicitation covenants) against a INSW Group Employee or Former INSW Group
Employee for action taken in such individual’s capacity as a INSW Group Employee
or Former INSW Group Employee.

 

(b)          Assumption by INSW. Effective as of the Transfer Effective Time or
such later date as agreed by the Parties, INSW shall assume and honor, or shall
cause a member of the INSW Group to assume and honor, any agreement to which any
INSW Group Employee or Former INSW Group Employee is a party with any member of
the OSG Group, including any Individual Agreement.

 

Section 2.05.         [RESERVED].

 

Section 2.06.         Non-U.S. Regulatory Compliance. OSG shall have the
authority to adjust the treatment described in this Agreement and to make
corresponding equitable adjustments to the Separation and Distribution Agreement
with respect to INSW Group Employees who are located outside of the U.S. in
order to ensure compliance with the applicable laws or regulations of countries
outside of the U.S. or to preserve the tax benefits provided under local tax law
or regulation before the Distribution.

 

Article III

 

ASSIGNMENT OF EMPLOYEES

 

Section 3.01.         Active Employees.

 

(a)          Assignment and Transfer of Employees.

 

(i)           Generally. Effective no later than immediately prior to the
Transfer Effective Time or such later date as agreed by the Parties pursuant to
clause (ii) of this Section 3.01(a), (a) the applicable member of the OSG Group
shall have taken such actions as are necessary to ensure that each individual
who is intended to be an employee of the INSW Group as of immediately after the
Transfer Effective Time or such later date as agreed by the Parties (including
any such individual who is not actively working as of the Transfer Effective
Time as a result of an illness, injury, or leave of absence approved by the
primary Human Resources officer of OSG or otherwise taken in accordance with
applicable Law) (collectively, the “INSW Group Employees”) is employed by a
member of the INSW Group as of immediately after the Transfer Effective Time or
such later date as agreed by the Parties, and (b) the applicable member of the
OSG Group shall have taken such actions as are necessary to ensure that each
individual who is intended to be an employee of the OSG Group as of immediately
after the Transfer Effective Time or such later date as agreed by the Parties
(including any such individual who is not actively working as of the Transfer
Effective Time as a result of an illness, injury, or leave of absence approved
by the primary Human Resources officer of OSG or otherwise taken in accordance
with applicable Law) and any other individual employed by the OSG Group as of
the Transfer Effective Time who is not a INSW Group Employee (collectively, the
“OSG Group Employees”) is employed by a member of the OSG Group as of
immediately after the Transfer Effective Time or such later date as agreed by
the Parties. Each of the Parties agrees to execute, and to seek to have the
applicable Employees execute, such documentation, if any, as may be necessary to
reflect such assignment and/or transfer.

 

(ii)          Delayed Transfer Employees. Notwithstanding (i), the Parties
acknowledge and agree that there may be a limited number of INSW Group Employees
whose employment may, within the 60-day period following the Transfer Effective
Time (the “Delayed Transfer Period”), be directly transferred from the OSG Group
to the INSW Group (“INSW Delayed Transfer Employees” or the “Delayed Transfer
Employees”), as mutually agreed between the primary Human Resources officer of
OSG and the primary Human Resources officer of INSW. Upon the effective date of
any such transfer of employment (a “Delayed Transfer Date”), any Delayed
Transfer Employee shall be treated, for all purposes under this Agreement as if
such Delayed Transfer Employee had been a INSW Group Employee or OSG Group
Employee, respectively, as of the Transfer Effective Time, other than with
respect to any OSG Awards held by any Delayed Transfer Employee as of
immediately prior to the Effective Time, which awards shall be adjusted in the
manner applicable to OSG Group Employees as of the Effective Time in accordance
with

 

 -10- 

 

 

the provisions of Section 4.02, and shall not be required under this Agreement
to be adjusted further upon the Delayed Transfer Date.

 

(iii)        Subsequently Terminated Employees. Notwithstanding (i) or (ii) of
this Section 3.01(a), the Parties acknowledge and agree that there may be a
limited number of INSW Group Employees and OSG Group Employees whose employment
will be terminated by INSW or OSG, respectively, between one and six months
after the Effective Time, and the costs associated with such termination
(including with respect to ongoing monthly salary payments, severance payments
and benefits and any payroll and related taxes) shall be shared as agreed by the
Parties, acting in good faith.

 

(b)          At-Will Status. Nothing in this Agreement shall create any
obligation on the part of any member of the OSG Group or any member of the INSW
Group to (i) continue the employment of any Employee or permit the return from a
leave of absence for any period after the date of this Agreement (except as
required by applicable Law) or (ii) change the employment status of any Employee
from “at-will,” to the extent that such Employee is an “at-will” employee under
applicable Law.

 

(c)          Severance. The Parties acknowledge and agree that the Distribution
and the assignment, transfer, or continuation of the employment of Employees as
contemplated by this Section 3.01 shall not be deemed an involuntary actual or
constructive termination of employment entitling any INSW Group Employee or OSG
Group Employee to severance payments or benefits except as required by
applicable Law.

 

(d)          No Change of Control or Change in Control. The Parties acknowledge
and agree that neither the consummation of the Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement, or
any other Ancillary Agreement shall be deemed a “change of control,” “change in
control,” or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the OSG Group or member of the INSW Group.

 

(e)          Payroll and Related Taxes. With respect to any INSW Group Employee
or group of INSW Group Employees, the Parties shall, or shall cause their
respective Subsidiaries to, (i) treat INSW (or the applicable member of the INSW
Group) as a “successor employer” and OSG (or the applicable member of the OSG
Group) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, for purposes of taxes imposed under the U.S. Federal
Insurance Contributions Act, as amended (“FICA”), or the U.S. Federal
Unemployment Tax Act, as amended (“FUTA”), (ii) cooperate with each other to
avoid, to the extent possible, the restart of FICA and FUTA upon or following
the Effective Time with respect to each such INSW Group Employee for the tax
year during which the Effective Time occurs, and (iii) use commercially
reasonable efforts to implement the alternate procedure described in Section 5
of Revenue Procedure 2004-53; provided, however, that, to the extent that INSW
(or the applicable member of the INSW Group) cannot be treated as a “successor
employer” to OSG (or the applicable member of the OSG Group) within the meaning
of Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any INSW Group
Employee or group of INSW Group Employees, INSW will (a) be responsible for all
payroll obligations, tax withholding, and reporting obligations regarding such
INSW Group Employees for the taxable year commencing on January 1, 2017 and
(b) furnish a Form W-2 or similar earnings statement to all such INSW Group
Employees for such taxable year. The Parties also shall take, or shall cause
their respective Subsidiaries to take, such reasonable actions as are necessary
to minimize any adverse social tax impact on OSG, INSW, and the Employees in
jurisdictions other than the U.S., of the Separation, the Distribution, and any
change in employment relationship caused by the Separation and Distribution.

 

(f)          Immigration. From and after the Effective Time, INSW shall, or
shall cause its applicable Subsidiary to, continue to process and support green
card or similar applications that are in process in respect of INSW Group
Employees who were previously agreed to between the Parties.

 

Section 3.02.         No-Hire and Nonsolicitation.

 

(a)          No-Hire. Each Party agrees that, for a period of 18 months
following the Distribution Date (the “Restricted Period”), such Party shall not,
and shall cause its Subsidiaries and Affiliates not to, without the prior
written consent of the Chief Executive Officer of the other Party, directly or
indirectly hire as an employee or

 

 -11- 

 

 

an independent contractor any individual who is an OSG Group Employee, in the
case of INSW, or a INSW Group Employee, in the case of OSG.

 

(b)          Nonsolicitation. Each Party agrees that, during the Restricted
Period, such Party shall not, and shall cause its Subsidiaries and Affiliates
not to, without prior written consent of the Chief Executive Officer of the
other Party, either directly or indirectly and whether on its own behalf or in
service or on behalf of others, solicit, aid, induce, or encourage any
individual who is an OSG Group Employee, in the case of INSW, or a INSW Group
Employee, in the case of OSG, to leave his or her employment.

 

(c)          Limited Exceptions. Notwithstanding (a) and (b), this Section 3.02
shall not prohibit (i) generalized solicitations that are not directed to
specific Persons or Employees of the other Party, (ii) the solicitation and
hiring of a Person whose employment was involuntarily terminated by the other
Party, or (iii) the solicitation and hiring of a Person after receipt by the
soliciting Party (in advance of any solicitation or, in the case of a response
to a general solicitation as permitted under clause (i) above, in advance of any
subsequent solicitation in connection with the recruiting process) of the
express written consent of the Chief Executive Officer of the Party that employs
the Person who is to be solicited and/or hired. Except as provided in clause
(ii) above with respect to involuntary terminations, without regard to the use
of the term “Employee” or “employs,” the restrictions under this Section 3.02
shall be applicable to (a) OSG Group Employees whose employment terminates after
the Effective Time, and (b) INSW Group Employees whose employment terminates
after the Effective Time, in each case, until the date that is six months after
such Employee’s last date of employment with OSG or INSW, as applicable. The
restrictions under this Section 3.02 shall not apply to Former OSG Group
Employees or Former INSW Group Employees whose most recent employment with OSG
and its Subsidiaries was terminated prior to the Effective Time.

 

Article IV

Equity, Bonus, and Executive Compensation

 

Section 4.01.         Generally. Each OSG Award granted that is outstanding as
of immediately prior to the Effective Time shall be adjusted as described below;
provided, however, that, effective immediately prior to the Effective Time, the
OSG Compensation Committee may provide for different adjustments with respect to
some or all OSG Awards to the extent that the OSG Compensation Committee deems
such adjustments necessary and appropriate. Any adjustments made by the OSG
Compensation Committee pursuant to the foregoing sentence shall be deemed
incorporated by reference herein as if fully set forth below and shall be
binding on the Parties and their respective Affiliates. Before the Effective
Time, the INSW Equity Plan shall be established, with such terms as are
necessary to permit the implementation of the provisions of Section 4.02.

 

Section 4.02.         Equity Awards.

 

(a)          Stock Options.

 

(i)           OSG Group Employees. Each OSG Option that is outstanding
immediately prior to the Effective Time and held by an OSG Group Employee shall
remain an option to purchase OSG Common Stock (each such option, an “Adjusted
OSG Option”) and shall be subject to the same terms and conditions (including
with respect to vesting and expiration) after the Effective Time as were
applicable to such OSG Option immediately prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(a)(i) and
Section 4.02(e)); provided, however, that from and after the Effective Time:

 

(A)         the per-share exercise price of each such Adjusted OSG Option shall
be equal to the product of (A) the per-share exercise price of the corresponding
OSG Option immediately prior to the Effective Time multiplied by (B) the OSG
Price Ratio, rounded up to the nearest whole hundredth of a cent; and

 

(B)         the number of OSG Common Stock subject to each such Adjusted OSG
Option shall be equal to the product of (A) the number of OSG Common Stock
subject to the corresponding OSG Option immediately prior to the Effective Time
multiplied by (B) the OSG Stock Ratio, with any fractional share rounded down to
the nearest whole share.

 

 -12- 

 

 

(ii)          INSW Group Employees. Each OSG Option that is outstanding
immediately prior to the Effective Time and held by an INSW Group Employee shall
be converted as of the Effective Time into an INSW Option to purchase INSW Stock
(each such option, an “INSW Spin Option”) and shall be subject to the same terms
and conditions (including with respect to vesting and expiration) after the
Effective Time as were applicable to the corresponding OSG Option immediately
prior to the Effective Time (except as otherwise provided herein, including in
Section 4.02(e)); provided, however, that from and after the Effective Time:

 

(A)         the per-share exercise price of each such INSW Spin Option shall be
equal to the product of (A) the per-share exercise price of the corresponding
OSG Option immediately prior to the Effective Time multiplied by (B) the INSW
Price Ratio, rounded up to the nearest whole hundredth of a cent; and

 

(B)         the number of INSW Stock subject to each such INSW Spin Option shall
be equal to the product of (A) the number of OSG Common Stock subject to the
corresponding OSG Option immediately prior to the Effective Time multiplied by
(B) the INSW Stock Ratio, with any fractional share rounded down to the nearest
whole share.

 

(iii)          Notwithstanding anything to the contrary in this Section 4.02(a),
the exercise price, the number of OSG Common Stock and INSW Stock subject to
each Adjusted OSG Option and INSW Spin Option, and the terms and conditions of
exercise of such options shall be determined in a manner consistent with the
requirements of Section 409A of the Code.

 

(b)          Performance Based Units.

 

(i)           Performance Based Units Held by OSG Group Employees. Each OSG
Performance Based Unit that is outstanding immediately prior to the Effective
Time and that is held by an OSG Group Employee shall be adjusted by multiplying
the number of performance based units subject to such OSG Performance Based Unit
by the OSG Stock Ratio (each such adjusted OSG Performance Based Unit, an
“Adjusted OSG Performance Based Unit”). If the resulting product includes a
fractional performance based unit, the number of performance based units subject
to such Adjusted OSG Performance Based Unit shall be rounded down to the nearest
whole performance based unit. Each such Adjusted OSG Performance Based Unit
shall be subject to the same terms and conditions after the Effective Time as
were applicable to such OSG Performance Based Unit prior to the Effective Time
(except as otherwise provided herein, including in Section 4.02(e)).

 

(ii)          Performance Based Units Held by INSW Group Employees.

 

(A)         Each OSG Performance Based Unit that is vested and outstanding
immediately prior to the Effective Time and that is held by an INSW Group
Employee shall be converted into an Adjusted OSG Performance Based Unit in
accordance with Section 4.02(b)(i) above and the applicable performance metrics
shall be adjusted accordingly.

 

(B)         Each OSG Performance Based Unit that is unvested and outstanding
immediately prior to the Effective Time and that is held by an INSW Group
Employee shall be converted as of the Effective Time into an INSW performance
based unit (each such award, an “INSW Performance Based Unit”), with the number
of performance based units subject to each such INSW Performance Based Unit to
be set at a number equal to the product of (A) the number of performance based
units subject to the corresponding OSG Performance Based Unit immediately prior
to the Effective Time multiplied by (B) the INSW Stock Ratio, with any
fractional performance based unit rounded down to the nearest whole performance
based unit, and the applicable performance metrics shall be adjusted
accordingly. Each INSW Performance Based Unit shall otherwise be subject to the
same terms and conditions after the Effective Time as were applicable to such
OSG Performance Based Unit prior to the Effective Time (except as otherwise
provided herein, including in Section 4.02(e).

 

(c)          Restricted Stock Units.

 

 -13- 

 

 



(i)           Restricted Stock Units Held by OSG Group Employees. Each OSG
Restricted Stock Unit that is outstanding immediately prior to the Effective
Time and that is held by an OSG Group Employee shall be adjusted by multiplying
the number of restricted stock units subject to such OSG Restricted Stock Unit
by the OSG Stock Ratio (each such adjusted OSG Restricted Stock Unit, an
“Adjusted OSG Restricted Stock Unit”). If the resulting product includes a
fractional restricted stock unit, the number of restricted stock units subject
to such Adjusted OSG Restricted Stock Unit shall be rounded down to the nearest
whole restricted stock unit. Each such Adjusted OSG Restricted Stock Unit shall
be subject to the same terms and conditions after the Effective Time as were
applicable to such OSG Restricted Stock Unit prior to the Effective Time (except
as otherwise provided herein, including in Section 4.02(e).

 

(ii)          Restricted Stock Units Held by INSW Group Employees.

 

(A)         Each OSG Restricted Stock Unit that is vested and outstanding
immediately prior to the Effective Time and that is held by an INSW Group
Employee shall be converted into an Adjusted OSG Restricted Stock Unit in
accordance with Section 4.02(c)(i) above.

 

(B)         Each OSG Restricted Stock Unit that is unvested and outstanding
immediately prior to the Effective Time and that is held by an INSW Group
Employee shall be converted as of the Effective Time into an INSW restricted
stock unit (each such award, an “INSW Restricted Stock Unit”), with the number
of restricted stock units subject to each such INSW Restricted Stock Unit to be
set at a number equal to the product of (A) the number of restricted stock units
subject to the corresponding OSG Restricted Stock Unit immediately prior to the
Effective Time multiplied by (B) the INSW Stock Ratio, with any fractional
restricted stock unit rounded down to the nearest whole restricted stock unit.
Each INSW Restricted Stock Unit shall otherwise be subject to the same terms and
conditions after the Effective Time as were applicable to such OSG Restricted
Stock Unit prior to the Effective Time (except as otherwise provided herein,
including in Section 4.02(e).

 

(d)          Director Restricted Stock. Each OSG Restricted Stock Award that is
outstanding immediately prior to the Record Date and that is held by a director
of OSG shall be treated with respect to the Distribution on the same terms and
conditions as shall apply to other OSG stockholders; provided, that any cash or
property received as a result of the Distribution shall be subject to the same
vesting and forfeiture as applies to the underlying OSG Restricted Stock Award.

 

(e)          Tax Reporting and Withholding.

 

(i)           After the Effective Time, Adjusted OSG Awards and OSG Restricted
Stock Awards, regardless of by whom held, shall be settled by and the obligation
of OSG, and INSW Awards, regardless of by whom held, shall be settled by and the
obligation of INSW.

 

(ii)          Unless otherwise required by applicable Laws, INSW shall be
responsible for all income, payroll, fringe benefit, social insurance, payment
on account, or other taxes related to or otherwise owed on income of INSW Group
Employees or Former INSW Group Employees related to INSW Awards, and OSG shall
be responsible for all income, payroll, fringe benefit, social insurance,
payment on account, or other taxes related to or otherwise owed related to
Adjusted OSG Awards.

 

(f)           Registration and Other Regulatory Requirements. INSW agrees to
file an S-8 registration statement with respect to, and to cause to be
registered pursuant to the Securities Act, the INSW Stock authorized for
issuance under the INSW Equity Plan, as required pursuant to the Securities Act.
The Parties shall take such additional actions as are deemed necessary or
advisable to effectuate the foregoing provisions of this Section 4.02(f),
including compliance with securities Laws and other legal requirements
associated with equity compensation awards in affected non-U.S. jurisdictions.

 

Section 4.03.         Bonus Plans.

 

(a)          Establishment of INSW Bonus Plans. INSW shall, or shall cause
another member of the INSW Group to, establish the INSW Bonus Plans.

 

 -14- 

 

 

(b)          2016 Annual Bonus. Effective as of the Transfer Effective Time, the
Liability in respect of bonus awards allocable to INSW Group Employees or Former
INSW Group Employees under the OSG Bonus Plans in respect of 2016 shall be
assumed by the INSW Group. OSG and INSW shall pay the amounts awarded to their
respective Employees no later than March 15, 2017 (in the case of Employees
located in the U.S.) or March 31, 2017 (in the case of Employees located outside
the U.S.), except as otherwise determined by the Compensation Committee of the
Board of Directors of such Employee’s employer.

 

(c)          Allocation of Liabilities. Except as otherwise provided in this
Agreement, (i) the OSG Group shall be solely responsible for funding, paying,
and discharging all obligations relating to any annual incentive bonus awards
under any OSG annual incentive plan or other short-term compensation plan with
respect to payments earned before, as of, or after the Transfer Effective Time
to OSG Group Employees or Former OSG Group Employees, and no member of the INSW
Group shall have any obligations with respect thereto; and (ii) the INSW Group
shall be solely responsible for funding, paying, and discharging all obligations
relating to any annual incentive bonus awards under any INSW Group annual
incentive plan or other short-term incentive compensation plan with respect to
payments earned before, as of, or after the Transfer Effective Time to INSW
Group Employees or Former INSW Group Employees, and no member of the OSG Group
shall have any obligations with respect thereto.

 

Section 4.04.         Director Compensation.

 

(a)          Establishment of INSW Compensation Program for Nonemployee
Directors. INSW shall establish the INSW compensation program for nonemployee
directors, with substantially the same terms as of immediately prior to the
Effective Time as the OSG compensation program for nonemployee directors.

 

(b)          Allocation of Directors’ Compensation. OSG shall be responsible for
the payment of any fees for service on the OSG Board that are earned at, before,
or after the Effective Time, and INSW shall not have any responsibility for any
such payments. With respect to any INSW nonemployee director, INSW shall be
responsible for the payment of any fees for service on the INSW Board that are
earned at any time after the Effective Time and OSG shall not have any
responsibility for any such payments. OSG Awards held by nonemployee directors
as of immediately prior to the Effective Time shall be treated as described in
Section 4.02.

 

Section 4.05.         Retention Awards. OSG and INSW shall share the obligations
for cash-based retention awards to which an OSG Group Employee or INSW Group
Employee may become entitled based on such employee’s relative service to OSG or
INSW prior to the settlement date of each such award (as provided in applicable
award agreements), as determined in good faith by the Parties.

 

Article V

QUALIFIED RETIREMENT PLANS

 

Section 5.01.         OSG U.S. Retirement Plans. OSG U.S. Retirement Plans After
Transfer Effective Date. From and after the Transfer Effective Time, (i) each of
the OSG U.S. Retirement Plans shall continue to be responsible for Liabilities
in respect of OSG Group Employees, Former OSG Group Employees, and Former INSW
Group Employees, and (ii) no INSW Group Employees shall accrue any benefits
under the OSG U.S. Retirement Plans. Without limiting the generality of the
foregoing, INSW Group Employees shall cease to be participants in each of the
OSG U.S. Retirement Plans, effective as of the Transfer Effective Time.

 

Section 5.02.         INSW Retained Retirement Plans. As of the Transfer
Effective Time, the INSW Group shall retain (or assume to the extent necessary)
sponsorship of the INSW Retained Retirement Plans, and, from and after the
Transfer Effective Time, all Assets and Liabilities thereunder shall be Assets
and Liabilities of the INSW Group.

 

Section 5.03.         OSG Retained Retirement Plans. As of the Transfer
Effective Time, the OSG Group shall retain (or assume to the extent necessary)
sponsorship of the OSG Retained Retirement Plans, and, from and after the
Transfer Effective Time, all Assets and Liabilities thereunder shall be the
Assets and Liabilities of the OSG Group.

 



Section 5.04.         INSW Savings Plan.

 



 -15- 

 

 

(a)          Adoption of Plan. INSW shall adopt the INSW Savings Plan. INSW
shall provide OSG with (i) a copy of the INSW Savings Plan; (ii) confirmation
that the INSW Board (or its authorized committee or other delegate) has approved
the adoption of the INSW Savings Plan and the related trust(s) and the
assumption by the INSW Savings Plan of the Liabilities described in
Section 5.04(b); and (iii) either (a) a favorable determination letter issued by
the IRS with respect to the INSW Savings Plan and its related trust or (b) an
opinion of counsel, which counsel and opinion are reasonably satisfactory to
OSG, with respect to the qualified status of the INSW Savings Plan under
Section 401(a) of the Code and the tax-exempt status of its related trust under
Section 501(a) of the Code.

 

(b)          Transfer of Account Balances. Not later than March 31, 2017 (or
such later time as mutually agreed by the Parties), OSG shall cause the trustee
of the OSG Savings Plan to transfer from the trust(s) that forms a part of the
OSG Savings Plan to the trust(s) that forms a part of the INSW Savings Plan the
account balances of the INSW Group Employees under the OSG Savings Plan,
determined as of the date of the transfer. Such transfers shall be made in kind,
including promissory notes evidencing the transfer of outstanding loans. Any
Asset and Liability transfers pursuant to this Section 5.04(b) shall comply in
all respects with Sections 414(l) and 411(d)(6) of the Code.

 

(c)          INSW Savings Plan Provisions. The INSW Savings Plan shall provide
that:

 

(i)          INSW Group Employees shall (a) be eligible to participate in the
INSW Savings Plan as of the Transfer Effective Time to the extent that they were
eligible to participate in the OSG Savings Plan as of immediately prior to the
Transfer Effective Time, and (b) receive credit for all service credited for
that purpose under the OSG Savings Plan as of immediately prior to the
Distribution as if that service had been rendered to INSW; and

 

(ii)         the account balance of each INSW Group Employee under the OSG
Savings Plan as of the date of the transfer of Assets from the OSG Savings Plan
(including any outstanding promissory notes) shall be credited to such
individual’s account balance under the INSW Savings Plan.

 

(d)          OSG Savings Plan after Transfer Effective Time. From and after the
Transfer Effective Time, (i) the OSG Savings Plan shall continue to be
responsible for Liabilities in respect of OSG Group Employees, Former OSG Group
Employees, and Former INSW Group Employees, and (ii) no INSW Group Employees
shall accrue any benefits under the OSG Savings Plan. Without limiting the
generality of the foregoing, INSW Group Employees shall cease to be participants
in the OSG Savings Plan effective as of the Transfer Effective Time.

 

(e)          Plan Fiduciaries. For all periods after the Transfer Effective
Time, the Parties agree that the applicable fiduciaries of each of the OSG
Savings Plan and the INSW Savings Plan, respectively, shall have the authority
with respect to the OSG Savings Plan and the INSW Savings Plan, respectively, to
determine the investment alternatives, the terms and conditions with respect to
those investment alternatives, and such other matters as are within the scope of
their duties under ERISA and the terms of the applicable plan documents.

 

(f)          No Loss of Unvested Benefits; No Distributions. The transfer of any
INSW Group Employee’s employment to the INSW Group will not result in loss of
that INSW Group Employee’s unvested benefits (if any) under the OSG Savings
Plan, which benefit Liability will be assumed under the INSW Savings Plan as
provided herein. No INSW Group Employee shall be entitled to a distribution of
his or her benefit under the OSG Savings Plan or INSW Savings Plan as a result
of such transfer of employment.

 

Section 5.05.         INSW UK Pension Plan. INSW shall remain obligated pursuant
to the terms of the OSG U.K. Pension Plan following the Distribution Date with
respect to INSW Group Employees who participated in such plan prior to the
Distribution Date, which employees shall continue to participate in such plan on
and after the Distribution Date. OSG Group Employees who actively participated
in the OSG U.K. Pension Plan will cease to participate in the OSG U.K. Pension
Plan on the Distribution Date.

 

Article VI

NONQUALIFIED DEFERRED COMPENSATION PLANS

 

Section 6.01.         INSW SERP.

 

 -16- 

 

 

(a)          Establishment of the INSW SERP. INSW shall establish the INSW SERP.

 

(b)          Assumption of Liabilities from OSG. As of the Transfer Effective
Time, INSW shall, and shall cause the INSW SERP to assume all Liabilities under
the OSG SERP for the benefit of INSW Group Employees and their respective
beneficiaries and/or alternate payees determined as of immediately prior to the
Transfer Effective Time, and the OSG Group and the OSG SERP shall be relieved of
all Liabilities for those benefits. OSG shall retain all Liabilities under the
OSG SERP for the benefit for OSG Group Employees and Former Employees and their
respective beneficiaries and/or alternate payees. From and after the Transfer
Effective Time, INSW Group Employees shall cease to be participants in the OSG
SERP.

 

Section 6.02.         Participation; Distributions. The Parties acknowledge that
none of the transactions contemplated by this Agreement, the Separation and
Distribution Agreement, or any other Ancillary Agreement will be treated as a
“separation from service” or otherwise trigger a payment or distribution of
compensation under any of the OSG Nonqualified Plan or INSW Nonqualified Plan
for any participant and, consequently, that the payment or distribution of any
compensation to which such participant is entitled under any of the OSG
Nonqualified Plan or INSW Nonqualified Plan will occur upon such participant’s
separation from service from the INSW Group or at such other time as provided in
the applicable INSW Nonqualified Plan or participant’s deferral election.

 

Article VII

WELFARE BENEFIT PLANS

 

Section 7.01.         Welfare Plans.

 

(a)          Adoption of INSW Welfare Plans. INSW shall, or shall cause the
applicable member of the INSW Group to, adopt the INSW Welfare Plans.

 

(b)          Waiver of Conditions; Benefit Maximums. INSW shall use commercially
reasonable efforts to cause the INSW Welfare Plans to:

 

(i)           with respect to initial enrollment as of January 1, 2017, waive
(a) all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any INSW Group Employee or Former INSW Group Employee, other than limitations
that were in effect with respect to the INSW Group Employee or Former INSW Group
Employee under the applicable OSG Welfare Plan as of immediately prior to the
Transfer Effective Time, and (b) any waiting period limitation or evidence of
insurability requirement applicable to a INSW Group Employee or Former INSW
Group Employee other than limitations or requirements that were in effect with
respect to such INSW Group Employee or Former INSW Group Employee under the
applicable OSG Welfare Plans as of immediately prior to the Transfer Effective
Time; and

 

(ii)          take into account (a) with respect to aggregate annual, lifetime,
or similar maximum benefits available under the INSW Welfare Plans, a INSW Group
Employee’s or Former INSW Group Employee’s prior claim experience under the OSG
Welfare Plans and any Benefit Plan that provides leave benefits; and (b) any
eligible expenses incurred by a INSW Group Employee or Former INSW Group
Employee and his or her covered dependents during the portion of the plan year
of the applicable OSG Welfare Plan ending as of the Transfer Effective Time to
be taken into account under such INSW Welfare Plan for purposes of satisfying
all deductible, coinsurance, and maximum out-of-pocket requirements applicable
to such INSW Group Employee or Former INSW Group Employee and his or her covered
dependents for the applicable plan year to the same extent as such expenses were
taken into account by OSG for similar purposes prior to the Transfer Effective
Time as if such amounts had been paid in accordance with such INSW Welfare Plan.

 

(c)          Health Savings Accounts. INSW shall, or shall cause a member of the
INSW Group to, establish a INSW Welfare Plan that will provide health savings
account benefits to INSW Group Employees on and after the Transfer Effective
Time (a “INSW HSA”). It is the intention of the Parties that all activity under
a INSW Group Employee’s health savings account under an OSG Welfare Plan (a “OSG
HSA”) for the year in which the Transfer Effective Time occurs be treated
instead as activity under the corresponding account under the INSW HSA, such

 

 -17- 

 

 

that (i) any period of participation by a INSW Group Employee in an OSG HSA
during the year in which the Transfer Effective Time occurs will be deemed a
period when such INSW Group Employee participated in the corresponding INSW HSA;
(ii) all expenses incurred during such period will be deemed incurred while such
INSW Group Employee’s coverage was in effect under the corresponding INSW HSA;
and (iii) all elections and reimbursements made with respect to such period
under the OSG HSA will be deemed to have been made with respect to the
corresponding INSW HSA.

 

(d)          Flexible Spending Accounts. The Parties shall use commercially
reasonable efforts to ensure that as of the Transfer Effective Time any health
or dependent care flexible spending accounts of INSW Group Employees (whether
positive or negative) (the “Transferred Account Balances”) under OSG Welfare
Plans are transferred, as soon as practicable after the Transfer Effective Time,
from the OSG Welfare Plans to the corresponding INSW Welfare Plans. Such INSW
Welfare Plans shall assume responsibility as of the Transfer Effective Time for
all outstanding health or dependent care claims under the corresponding OSG
Welfare Plans of each INSW Group Employee for the year in which the Transfer
Effective Time occurs and shall assume and agree to perform the obligations of
the corresponding OSG Welfare Plans from and after the Transfer Effective Time.
As soon as practicable after the Transfer Effective Time, and in any event
within 30 days after the amount of the Transferred Account Balances is
determined or such later date as mutually agreed upon by the Parties, OSG shall
pay INSW the net aggregate amount of the Transferred Account Balances, if such
amount is positive, and INSW shall pay OSG the net aggregate amount of the
Transferred Account Balances, if such amount is negative.

 

(e)          Allocation of Welfare Assets and Liabilities. Effective as of the
Transfer Effective Time, the INSW Group shall assume all Liabilities relating
to, arising out of, or resulting from health and welfare coverage or claims
incurred by or on behalf of INSW Group Employees or Former INSW Group Employees
or their covered dependents under the OSG Welfare Plans or INSW Welfare Plans
before, at, or after the Transfer Effective Time. No OSG Welfare Plan shall
provide coverage to any INSW Group Employee or Former INSW Group Employee after
the Transfer Effective Time.

 

Section 7.02.         COBRA and HIPAA. The OSG Group shall continue to be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the OSG Welfare Plans
with respect to any OSG Group Employees and any Former OSG Group Employees (and
their covered dependents) who incur a qualifying event under COBRA before, as of
or after the Transfer Effective Time. Effective as of the Transfer Effective
Time, the INSW Group shall assume responsibility for complying with, and
providing coverage pursuant to, the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the INSW Welfare Plans with respect to any INSW
Group Employees and any Former INSW Group Employees (and their covered
dependents) who incur a qualifying event or loss of coverage under the OSG
Welfare Plans and/or the INSW Welfare Plans before, as of, or after the Transfer
Effective Time. The Parties agree that the consummation of the transactions
contemplated by the Separation and Distribution Agreement shall not constitute a
COBRA qualifying event for any purpose of COBRA.

 

Section 7.03.         Vacation, Holidays and Leaves of Absence. Effective as of
the Transfer Effective Time, the INSW Group shall assume all Liabilities of the
OSG Group with respect to vacation, holiday, annual leave, or other leave of
absence, and required payments related thereto, for each INSW Group Employee and
Former INSW Group Employee. The OSG Group shall retain all Liabilities with
respect to vacation, holiday, annual leave or other leave of absence, and
required payments related thereto, for each OSG Group Employee and Former OSG
Group Employee.

 

Section 7.04.         Severance and Unemployment Compensation. Effective as of
the Transfer Effective Time, the INSW Group shall assume any and all Liabilities
to, or relating to, INSW Group Employees and Former INSW Group Employees in
respect of severance and unemployment compensation, regardless of whether the
event giving rise to the Liability occurred before, at, or after the Transfer
Effective Time. The OSG Group shall be responsible for any and all Liabilities
to, or relating to, OSG Group Employees and Former OSG Group Employees in
respect of severance and unemployment compensation, regardless of whether the
event giving rise to the Liability occurred before, at or after the Transfer
Effective Time.

 

 -18- 

 

 

Section 7.05.         Workers’ Compensation. With respect to claims for workers’
compensation in the U.S., (a) the INSW Group shall be responsible for claims in
respect of INSW Group Employees and Former INSW Group Employees, whether
occurring before, at, or after the Transfer Effective Time, and (b) the OSG
Group shall be responsible for all claims in respect of OSG Group Employees and
Former OSG Group Employees, whether occurring before, at, or after the Transfer
Effective Time. The treatment of workers’ compensation claims by INSW with
respect to OSG insurance policies shall be governed by Section 5.1, Section 5.2,
Section 5.3 and Section 5.4 of the Separation and Distribution Agreement. The
Parties acknowledge that any workers’ compensation policy in effect prior to the
Transfer Effective Time shall be available, pursuant to the terms and conditions
thereof, for claims in respect of INSW Group Employees and Former INSW Group
Employees occurring before the Transfer Effective Time. The obligation to pay
deductibles, retrospective premium payments, or other forms of reimbursement to
the insurer shall be governed by Section 5.2 of the Separation and Distribution
Agreement.

 

Section 7.06.         Insurance Contracts. To the extent that any OSG Welfare
Plan is funded through the purchase of an insurance contract or is subject to
any stop-loss contract, the Parties shall cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for INSW (except to the
extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both OSG and INSW for a reasonable term. Neither
Party shall be liable for failure to obtain such insurance contracts, pricing
discounts, or other preferential terms for the other Party. Each Party shall be
responsible for any additional premiums, charges, or administrative fees that
such Party may incur pursuant to this Section 7.06.

 

Section 7.07.         Third-Party Vendors. Except as provided below, to the
extent that any OSG Welfare Plan is administered by a third-party vendor, the
Parties shall cooperate and use their commercially reasonable efforts to
replicate any contract with such third-party vendor for INSW and to maintain any
pricing discounts or other preferential terms for both OSG and INSW for a
reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 7.07.

 

Article VIII

NON-U.S. EMPLOYEES

 

INSW Group Employees and Former INSW Group Employees who are residents outside
of the U.S. or otherwise are subject to non-U.S. Law and their related benefits
and Liabilities shall be treated in the same manner as the INSW Group Employees
and Former INSW Group Employees, respectively, who are residents of the U.S. and
are not subject to non-U.S. Law; provided, however, that, notwithstanding
anything in this Agreement to the contrary, all actions taken with respect to
non-U.S. Employees or U.S. Employees working in non-U.S. jurisdictions shall be
subject to and accomplished in accordance with applicable Law in the custom of
the applicable jurisdictions.

 

Article IX

MISCELLANEOUS

 

Section 9.01.         Employee Records.

 

(a)          Sharing of Information. Subject to any limitations imposed by
applicable Law, OSG and INSW (acting directly or through members of the OSG
Group or the INSW Group, respectively) shall provide to the other and their
respective authorized agents and vendors all information necessary for the
Parties to perform their respective duties under this Agreement.

 

(b)          Transfer of Personnel Records and Authorization. Subject to any
limitation imposed by applicable Law and to the extent that it has not done so
before the Transfer Effective Time, OSG shall transfer to INSW any and all
employment records (including any Form I-9, Form W-2, or other IRS forms) with
respect to INSW Group Employees and Former INSW Group Employees and other
records reasonably required by INSW to enable INSW properly to carry out its
obligations under this Agreement. Such transfer of records generally shall occur
as soon as

 

 -19- 

 

 

administratively practicable at or after the Transfer Effective Time. Each Party
will permit the other Party reasonable access to Employee records to the extent
reasonably necessary for such accessing Party to carry out its obligations
hereunder.

  

(c)          Access to Records. To the extent not inconsistent with this
Agreement, the Separation and Distribution Agreement, or any applicable privacy
protection Laws or regulations, reasonable access to Employee-related records
after the Effective Time will be provided to members of the OSG Group and
members of the INSW Group pursuant to the terms and conditions of Article VI of
the Separation and Distribution Agreement.

 

(d)          Maintenance of Records. With respect to retaining, destroying,
transferring, sharing, copying, and permitting access to all Employee-related
information, OSG and INSW shall comply with all applicable Laws, regulations,
and internal policies, and shall indemnify and hold harmless each other from and
against any and all Liability, claims, actions, and damages that arise from a
failure (by the indemnifying Party or its Subsidiaries or their respective
agents) to so comply with all applicable Laws, regulations, and internal
policies applicable to such information.

 

(e)          Cooperation. Each Party shall use commercially reasonable efforts
to cooperate and work together to unify, consolidate, and share (to the extent
permissible under applicable privacy/data protection or other applicable Laws)
all relevant documents, resolutions, government filings, data, payroll,
employment, and benefit plan information on regular timetables and cooperate as
needed with respect to (i) any litigation with respect to any employee benefit
plan, policy, or arrangement contemplated by this Agreement, (ii) efforts to
seek a determination letter, private letter ruling, or advisory opinion from the
IRS or U.S. Department of Labor on behalf of any employee benefit plan, policy,
or arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor, or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations.

 

(f)           Confidentiality. Notwithstanding anything in this Agreement to the
contrary, all confidential records and data relating to Employees to be shared
or transferred pursuant to this Agreement shall be subject to Section 6.9 of the
Separation and Distribution Agreement and the requirements of applicable Law.

 

Section 9.02.         Preservation of Rights to Amend. The rights of each member
of the OSG Group and each member of the INSW Group to amend, waive, or terminate
any plan, arrangement, agreement, program, or policy referred to herein shall
not be limited in any way by this Agreement.

 

Section 9.03.         Fiduciary Matters. OSG and INSW each acknowledges that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law.
Each Party shall be responsible for taking such actions as are deemed necessary
and appropriate to comply with its own fiduciary responsibilities and shall
fully release and indemnify the other Party for any Liabilities caused by the
failure to satisfy any such responsibility.

 

Section 9.04.         Further Assurances. Each Party hereto shall take, or cause
to be taken, any and all reasonable actions, including the execution,
acknowledgment, filing, and delivery of any and all documents and instruments
that any other Party hereto may reasonably request in order to effect the intent
and purpose of this Agreement and the transactions contemplated hereby.

 

Section 9.05.         Counterparts; Entire Agreement; Corporate Power.

 

(a)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.

 

(b)          This Agreement, the Separation and Distribution Agreement, and the
Ancillary Agreements and the Exhibits, Schedules, and appendices hereto and
thereto contain the entire agreement among the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
among the Parties other than those set forth or referred to herein or therein.
OSG represents on

 

 -20- 

 

 

behalf of itself and each of its Subsidiaries, and INSW represents on behalf of
itself and each of its Subsidiaries, as follows:

 

(i)           each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(ii)          this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.

 

(c)          Each Party acknowledges that it and the other Parties is executing
this Agreement by facsimile, stamp, or mechanical signature, and that delivery
of an executed counterpart of a signature page to this Agreement (whether
executed by manual, stamp, or mechanical signature) by facsimile or by email in
portable document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms each
such facsimile, stamp, or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile, or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other Parties at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail,
or by courier.

 

Section 9.06.         Governing Law. This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct, or otherwise and whether predicated on common law, statute, or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York, irrespective of the choice of laws principles
of the State of New York, including all matters of validity, construction,
effect, enforceability, performance, and remedies.

 

Section 9.07.         Assignability. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that none of the Parties may assign its
rights or delegate its obligations under this Agreement without the express
prior written consent of the other Parties hereto. Notwithstanding the
foregoing, no such consent shall be required for the assignment of a Party’s
rights and obligations under this Agreement and the Ancillary Agreements (except
as may be otherwise provided in any such Ancillary Agreement) in whole (i.e.,
the assignment of a Party’s rights and obligations under this Agreement and all
Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving, or transferee Person
assumes all the obligations of the relevant Party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Parties. Nothing herein is intended to, or shall be construed to, prohibit
any Party or any member of its group from being party to or undertaking a change
of control.

 

Section 9.08.         Third-Party Beneficiaries. Except for the indemnification
rights under the Separation and Distribution Agreement of any OSG Indemnitee or
INSW Indemnitee in their respective capacities as such, (a) the provisions of
this Agreement, the Separation and Distribution Agreement, and each Ancillary
Agreement are solely for the benefit of the Parties and any other parties
thereto, and are not intended to confer upon any Person except the Parties (and
such other parties) any rights or remedies hereunder or thereunder; and
(b) there are no third-party beneficiaries of this Agreement, the Separation and
Distribution Agreement, or any Ancillary Agreement, and neither this Agreement,
the Separation and Distribution Agreement, nor any Ancillary Agreement shall
provide any third person with any remedy, claim, Liability, reimbursement, claim
of action, or other right in excess of those existing without reference to this
Agreement, the Separation and Distribution Agreement, or any Ancillary
Agreement. Nothing in this Agreement is intended to amend any employee benefit
plan or affect the applicable plan sponsor’s right to amend or terminate any
employee benefit plan pursuant to the terms of such plan. The provisions of this
Agreement are solely for the benefit of the Parties, and no current or former
Employee, officer, director, or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement.

 

 -21- 

 

 

Section 9.09.         Notices. All notices, requests, claims, demands, or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person or by overnight courier service to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.09):

 

If to OSG, to:

 

Overseas Shipholding Group, Inc.
302 Knights Run Avenue #1200
Tampa, Florida 33602
Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Jeffrey Karpf

 

If to INSW, to:

 

International Seaways, Inc.
600 Third Avenue, 39th Floor
New York, New York 10016
Attention: General Counsel

 

with a copy (prior to the Effective Time) (which shall not constitute notice)
to:

 

Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Jeffrey Karpf

 

Any Party may, by notice to the other Parties, change the address to which such
notices are to be given.

 

Section 9.10.         Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 9.11.         Force Majeure. No Party shall be deemed in default of this
Agreement or, unless otherwise expressly provided therein, any Ancillary
Agreement for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder or thereunder so long as and to the extent to
which any delay or failure in the fulfillment of such obligation is prevented,
frustrated, hindered, or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition, and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the Ancillary Agreements, as applicable, as soon as
reasonably practicable.

 

Section 9.12.         No Set-Off. Except as otherwise mutually agreed to in
writing by the Parties, neither OSG nor INSW nor any member of either such
Party’s Group shall have any right of set-off or other similar rights

 

 -22- 

 

 

with respect to (a) any amounts received pursuant to this Agreement or any
Ancillary Agreement or (b) any other amounts claimed to be owed to the other
Party or any member of its Group arising out of this Agreement.

 

Section 9.13.         Headings. The article, section, and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

Section 9.14.         Survival of Covenants. Except as expressly set forth in
this Agreement, the covenants, representations, and warranties contained in this
Agreement, and Liability for the breach of any obligations contained herein,
shall survive the Separation and the Distribution and shall remain in full force
and effect.

 

Section 9.15.         Waivers of Default. Waiver by a Party of any default by
any other Party of any provision of this Agreement shall not be deemed a waiver
by the waiving Party of any subsequent or other default, nor shall it prejudice
the rights of the other Party. No failure or delay by any Party in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

Section 9.16.         Dispute Resolution. The dispute resolution procedures set
forth in Article VII of the Separation and Distribution Agreement shall apply to
any dispute, controversy or claim arising out of or relating to this Agreement.

 

Section 9.17.         Specific Performance. Subject to Article VII of the
Separation and Distribution Agreement, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions, and provisions of this
Agreement, the Party that is, or is to be, thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief in
respect of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

 

Section 9.18.         Amendments. No provisions of this Agreement shall be
deemed waived, amended, supplemented, or modified by a Party, unless such
waiver, amendment, supplement, or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement, or modification.

 

Section 9.19.         Interpretation. In this Agreement, (a) words in the
singular shall be deemed to include the plural and vice versa and words of one
gender shall be deemed to include the other genders as the context requires;
(b) the terms “hereof,” “herein,” and “herewith,” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules, Exhibits, and Appendices hereto) and not
to any particular provision of this Agreement; (c) Article, Section, Schedule,
Exhibit, and Appendix references are to the Articles, Sections, Schedules,
Exhibits, and Appendices to this Agreement unless otherwise specified;
(d) unless otherwise stated, all references to any agreement shall be deemed to
include the exhibits, schedules, and annexes to such agreement; (e) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (f) the word “or”
shall not be exclusive; (g) unless otherwise specified in a particular case, the
word “days” refers to calendar days; (h) references to “business day” shall mean
any day other than a Saturday, a Sunday, or a day on which banking institutions
are generally authorized or required by law to close in the U.S. or New York,
New York; (i) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby,” and “hereupon” and words of
similar import shall all be references to November 30, 2016.

 

Section 9.20.         Mutual Drafting. This Agreement shall be deemed to be the
joint work product of the Parties and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable.

 

 -23- 

 

 

Remainder of page intentionally left blank

 

 -24- 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

  OVERSEAS SHIPHOLDING GROUP, INC.         By: /s/ Ian T. Blackley   Name: Ian
T. Blackley   Title: President and Chief Executive Officer

 

[Signature Page to the Employee Matters Agreement]

 

 

 

 

  INTERNATIONAL SEAWAYS, INC.         By: /s/ Lois K. Zabrocky   Name: Lois K.
Zabrocky   Title: President

 

[Signature Page to the Employee Matters Agreement]

 

 

 

 

Schedule 1.01

 

None.

 

[Schedules to the Employee Matters Agreement]

 

 

 